NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

SURENDRA SINGH,                                   No. 10-71935

               Petitioner,                        Agency No. A078-661-818

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Surendra Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo due process claims. Mohammed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it was filed nearly eight years after the BIA’s April 24, 2002, order

dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen

generally must be filed within 90 days of the final order), and Singh failed to

establish grounds for equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897

(9th Cir. 2003) (equitable tolling available “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”). It follows that Singh’s due process claim fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a petitioner to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                      10-71935